DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      OLEXA C. MANDELBAUM,
                            Appellant,

                                    v.

                    LEONARDO A. MANDELBAUM,
                            Appellee.

                   Nos. 4D18-2013 and 4D18-3227

                         [September 12, 2019]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Karen M. Miller, Judge; L.T. Case No.
502017DR004284XXXXNB.

   Jane Kreusler-Walsh, Rebecca Mercier Vargas and Stephanie L. Serafin
of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach, and John T.
Christiansen and John T. Christiansen, Jr. of The Law Offices of John T.
Christiansen, P.L., West Palm Beach, for appellant.

   Jeffrey D. Fisher, Zachary R. Potter and Brendon Carrington of Fisher
Potter Hodas, P.L., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.